Case: 20-40097        Document: 00515531583             Page: 1      Date Filed: 08/18/2020




             United States Court of Appeals
                  for the Fifth Circuit                                        United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                August 18, 2020
                                    No. 20-40097
                                                                                 Lyle W. Cayce
                                  Summary Calendar
                                                                                      Clerk


 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Alfonso Lopez-Rodriguez,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:19-CR-897-1


 Before Jolly, Elrod, and Graves, Circuit Judges.
 Per Curiam:*
         Alfonso Lopez-Rodriguez appeals his conviction and sentence for
 illegal reentry after deportation, pursuant to 8 U.S.C. § 1326(b)(2). For the
 first time on appeal, Lopez-Rodriguez argues that the district court
 committed plain error by convicting, sentencing, and entering judgment


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-40097      Document: 00515531583         Page: 2     Date Filed: 08/18/2020




                                  No. 20-40097


 under § 1326(b)(2). He contends that the Texas offense of aggravated
 robbery is not an aggravated felony for purposes of § 1326(b)(2) because the
 offense can be committed with a mens rea of recklessness. Lopez-Rodriguez
 concedes that this issue is foreclosed by circuit precedent but raises it to
 preserve for further possible review.
        The Government has filed an unopposed motion for summary
 affirmance, asserting that the issue is foreclosed by United States v. Tzacir-
 Garcia, 928 F.3d 448, 450 (5th Cir. 2019), and United States v. Plaza-
 Montecillo, 772 F. App’x 84, 85 (5th Cir.), cert. denied, 140 S. Ct. 391 (2019).
 Alternatively, the Government moves for an extension of time to file its brief.
        Because the only issue on appeal is foreclosed, see Tzacir-Garcia, 928
F.3d at 450, summary affirmance is appropriate, see Groendyke Transp., Inc.
 v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).               Accordingly, the
 Government’s motion for summary affirmance is GRANTED, the
 Government’s alternative motion for an extension of time to file a brief is
 DENIED, and the judgment of the district court is AFFIRMED.




                                         2